Citation Nr: 1550642	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  08-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from December 3, 1969, to December 26, 1969.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2010, the appellant testified before the Board at a hearing held at the RO.  In March 2011 and in March 2012, the Board remanded this matter for additional development. 

In a November 2013, the Board notified the Veteran that the Judge before whom he had testified in March 2010 was no longer employed by the Board.  He was offered an additional opportunity to testify before the Board and accepted.  In October 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In December 2014, the Board remanded this matter for additional development.  


FINDINGS OF FACT

The probative medical opinion evidence shows that there is clear and unmistakable evidence that a left leg disability preexisted the Veteran's entrance to active duty,  and it is shown by clear and unmistakable evidence to have not been aggravated beyond the natural progression of the disability during active service.


CONCLUSION OF LAW

The criteria for service connection for a left leg disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.306 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2006, May 2007, May 2008, and April 2015. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and medical opinions with respect to the claim on appeal.

In an October 2012 statement, the appellant asserted that the April 2012 VA examiner's medical opinion was inadequate.  The Veteran noted that the examiner stated that there was no severe trauma that would have worsened the condition.  The Veteran disagreed because he stated that experienced severe trauma every day that he was in basic training by running, conducting physical exercises such as leg lifts and jumping jacks, and marching with heavy backpacks.  The appellant further asserted that it has been established that his condition worsened due to his time in service by the profile he was given upon discharge and that there should be no conflict on the question of whether there is clear and unmistakable evidence demonstrating that the disorder was aggravated during service.  However, the Board finds that the April 2012 examiner, a medical professional, obtained an accurate history, listened to the appellant's assertions, and performed a thorough examination.  Despite the appellant's contentions that he experienced severe trauma in service, the April 2012 examiner specifically found that there was no severe trauma that would have worsened the condition permanently.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014). 

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence that (1) the disease or injury existed prior to service, and (2) the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of the rebuttal standard attaches. VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178  (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003 (2003); 69 Fed. Reg. 25178 (2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that his pre-existing left leg disability was aggravated by the physical demands of his service, claimed as severe daily trauma, including running, leg lifts, jumping jacks, and marching with heavy backpacks.  

The record, prior to active service, establishes that the appellant, while serving in Job Corps was diagnosed with a slipped capital femoral epiphysis (SCFE) of the left hip in November 1967 and underwent internal fixation of the SCFE with three Steinmann pins in February 1968.  A March 1968 Job Corps record notes that he was instructed to use crutches for approximately six months and that he "should be observed closely at regular intervals for possible slipping of the left capital femoral epiphysis."  A March 1968 Job Corps Notice of Termination shows that the appellant was medically discharged on the basis that he was medically unfit and he should not be readmitted at that time.  

Service medical records show that a May 1969 physical examination of the Veteran's lower extremities was normal.  In a contemporaneous self-report of medical history, the appellant indicated that he had a history of broken bones and had an operation for leg trouble.  It was noted that the appellant had a fracture of the left humerus which had healed.  

On December 9, 1969, less than one week after entrance into active duty, the appellant was seen with complaints of leg trouble.  It was noted that the left hip was pinned one and a half years prior and that he now had pain in the hip.  At that time, the appellant reported the history of SCFE, and his health care providers indicated that removal of the pins in the hip may be necessary.  A physical profile due to the left midulary hip being pinned shows that he was provided with a waiver of running for the remainder of "BMT."  On December 15, 1969, the Veteran was seen by orthopedics and diagnosed with left SCFE, post pinning.  It was found that the condition existed prior to service and recommended that the Veteran be discharged.  A December 17, 1969, narrative medical report shows that the appellant sustained a left hip injury approximately one year ago, following which he had left hip pinning.  Since arrival at Lackland Air Force Base, he had marked difficulty in trying to perform in "PC" because of chronic and recurrent pains in his left hip which were markedly aggravated by any type of vigorous physical activities.  X-ray examination revealed a SCFE, post pinning.  The physician concluded that the disability was not incurred in the line of duty, and that the condition existed prior to entry into service, and had not been aggravated by service beyond the normal progression of the disease.  A December 17, 1969, Medical Board Report shows a diagnosis of SCFE, status post pinning, with an approximate date of origin in 1968, found to have existed prior to service and not to have been permanently aggravated by service.  The Veteran's application for discharge was approved.  He was found not medically qualified for general military duty.  The appellant signed and dated a December 12, 1969, application for discharge under the Provisions of Chapter 9, AFM 35-4, in which it was noted that he was considered unfit for world-wide service because of physical disability which was considered to have existed prior to entry on the current period of active duty and which appeared to be not incident to, or aggravated by, active service.  

The appellant has argued in written statements and hearing testimony that he continued to experience left hip pain after separation from service and that he underwent additional surgery to remove the pins in his hip.  The post-service medical evidence of record shows that he underwent that procedure in November 1974, after complaining of a three-year history of intermittent aching sensation in the left hip on ambulation and pain that became moderately severe with any vigorous activity. 

A March 2004 private medical record from Pioneer Family Medical shows that the appellant complained of pain in the legs and of multiple joint pains.  He was assessed with bilateral knee pain.  Later that month, he was seen with complaints of aching in the joints.  He was assessed with polyarthralgia.  

A June 2005 private medical record shows an impression of leg length discrepancy with the left leg being one inch shorter than the right.  He also had inflammatory arthritis believed to be related to Hepatitis C.  

A September 2005 private medical record shows that the appellant stated he had joint problems.  He reported that he had surgery for a "bone slipping out of place" in his hip when he was in the Job Corps as a youngster.  He was in the Air Force briefly, but did not complete basic training.  He said that he went to sick call and the pins in his hips were found, and then he was discharged.  

An April 2006 private medical record notes that the appellant complained of joint pains.  The impression was arthralgias, and he was referred to rheumatology for evaluation.  

In the April 2007 notice of disagreement, the appellant stated that his left hip injury was aggravated by his time in service, and he disputed his medical discharge clinic records showing that his disability was not aggravated by his time in service.  He stated he was in constant pain after he joined the Air Force and that he still was.  In 1973, he stated he had to have the pins removed, but that did not stop the pain.  He believed that had he not been allowed to join the military and enter basic training that his left hip and leg would not have caused him so much pain all these years.  He stated that prior to entering service, his left hip and leg functioned well and he was not in pain.  He further stated that he was discharged because the physical exertions from basic training aggravated his condition and caused him a great deal of pain which he still had.  

A September 2009 VA joints examination report shows that the examiner, J. C., M.D., reviewed the claims file extensively.  The appellant reported flare-ups in his hip.  At rest, he generally did not have any pain unless he had just finished walking.  He was assessed with residuals of SFCE with moderate arthritic changes of the left hip.  The examiner opined that it was more likely than not that service aggravated the hip condition because of the excess running he had to do.  By this, the examiner stated, "I mean he had more pain in his hip due to performing his activities while in the service."  However, he was only in the service for 24 days.  The examiner further stated that he thought it was less likely than not that service had any effect on the long-term outcome to the hip condition.  The natural history of the condition had a wide spectrum, but there was usually some degree of arthritis that developed later in life, and it depended on the severity of the slip.  Yet, his current arthritis was more related to his SCFE than to anything that he did while in the service.  The examiner restated that three and one half weeks of active duty should not have a significant contribution to the current arthritis.  

In an April 2011 addendum VA medical opinion, a different VA physician noted that he had reviewed Dr. C's examination in full and had been asked if the residuals of the appellant's left leg injury permanently increased in severity during active service.  The physician felt that the appellant's slipped capital femoral epiphysis and resultant outcome was very typical of patients with slipped capital femoral epiphyses, regardless of a period of active service or not.  The physician felt it was less likely as not that the Veteran's left leg injury was permanently increased in severity because of active service.  The physician felt likely that was likely transient inflammation that did not alter the long term outcome.  The physician stated that he reviewed his history and Job Corps records documenting pre-service left leg injury and 1974 surgery, and reviewed the claims file in full.
 
An April 2012 VA medical opinion report shows that the claims file was reviewed.   The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.   The examiner stated that he had reviewed the appellant's claims file and Job Corps records.  The Veteran had a slipped capital femoral epiphysis and CRPP in 1974.  He had pain residuals from that preexisting condition.  The examiner found no evidence of aggravation beyond what would have occurred in normal life from the time in service.  That condition was known to cause long term effects on its own.  The appellant had no severe trauma that would have worsened the condition long term.  The diagnosis was left slipped capital femoral epiphysis that was diagnosed in 1974.   

During the October 2014 Board hearing, the Veteran testified that he injured his left leg during basic training and that when he joined the Air Force in 1969, he had pins in his leg.  After service, he had the pins removed.  Since that time, he had not had anything done to his leg and did not wear a brace.  

Initially, the Board notes that while a left leg disability was not found at the time of physical examination in May 1969, the Board finds that there is clear and unmistakable evidence that a left leg disability preexisted service.  Job Corps records prior to entrance into service show that in November 1967, the appellant was diagnosed with a slipped capital femoral epiphysis (SCFE) and that he underwent internal fixation of the SCFE with three Steinmann pins in February 1968.  He was discharged from the Job Corps for medical reasons due to that disability.  X-rays performed in December 1969, within the first 20 days of service, showed that he had the Steinmann pins in the left leg.  The VA examiners found that the appellant suffered a SCFE prior to entry into service in December 1969.  Significantly, the Veteran has stated and provided testimony that he sustained an injury to his left leg, which required surgery, prior to entrance into service.  Thus, the Board finds that the presumption of soundness is rebutted by evidence showing clearly and unmistakably that the disability preexisted service. Therefore, the Board must consider whether the Veteran's preexisting left leg disability was aggravated in service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

In this case, the April 2012 VA examiner concluded that there was no evidence of aggravation of the appellant's left leg disability (SCFE) beyond what would have occurred in normal life from his time in service.  That condition was known to cause long term effects on its own.  The examiner opined that the appellant had no severe trauma that would have worsened the condition long term.  The April 2011 VA examiner felt that the appellant's slipped capital femoral epiphysis and resultant outcome is very typical of patients with slipped capital femoral epiphyses regardless of a period of active service or not.  The examiner opined that it was less likely as not that the Veteran's left leg injury was permanently increased in severity because of his active service.  The examiner explained that was likely transient inflammation and that it did not alter the long term outcome.  Further, while the September 2009 VA examiner may not have provided a clearly articulated opinion, that examiner found that it was less likely than not that service had any effect on the long-term outcome of the hip condition.  The examiner explained that the natural history of the condition had a wide spectrum, but there was usually some degree of arthritis that developed later in life, which depended on the severity of the slip.  That examiner concluded that the appellant's current arthritis was more related to the SCFE than to anything that he did while in service, finding that three and one half weeks of active duty should not have a significant contribution to the current arthritis.  The Board further notes that the contemporaneous service medical records indicate findings that the disability preexisted service and was not aggravated during service.

The Board finds that the VA examiners' have provided opinions supported by rationales showing that they considered all the evidence of record, to include the appellant's assertions.  The Board finds that the medical evidence does not credibly show any permanent increase in severity of any preexisting left leg injury during service.  That is, the medical opinion evidence establishes that it is undebatable that the appellant's preexisting left leg injury was not aggravated by service.  The post-service VA medical opinions and the contemporaneous service medical records agree that permanent aggravation was not shown during service.  Consequently, the Board finds the record clearly and unmistakably shows that the left leg injury did not undergo any increase of severity beyond its natural progression during the appellant's period of active service.  Significantly, moreover, neither the appellant nor representative has presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66  (1991). 

The only other evidence of record supporting the Veteran's claim is his own lay statements.  The Board notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). However, a determination of whether a pre-existing disability, in this case, a left leg injury, diagnosed as SCFE, was permanently aggravated in service beyond its normal progression and whether any diagnosed left leg disability is related to service, requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  While the Veteran is competent to identify pain, the Veteran is not competent to opine as to whether that pain was the natural progress of the disorder or beyond the natural progress of the disorder.  Consequently, the Veteran's statements do not constitute competent medical evidence in support of the claim.

Accordingly, the Board finds that the claim for service connection for a left leg injury must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b)  (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a left leg injury is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


